      Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 1 of 16



                 iN THE UNITED STATES DISTRICT COURT                       t4:33
                                                     2020APR9         Pi
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

PLANNED PARENTHOOD CENTER         §
FOR CHOICE, PLANNED               §
PARENTHOOD OF GREATER TEXAS       §
SURGICAL HEALTH SERVICES,         §
PLANNED PARENTHOOD SOUTH          §
TEXAS SURGICAL CENTER, WHOLE      §
WOMAN'S HEALTH, WHOLE             §
WOMAN'S HEALTH ALLIANCE,          §
SOUTHWESTERN WOMEN'S              §
SURGERY CENTER, BROOKSIDE         §
WOMEN'S MEDICAL CENTER PA         §
D/BA BROOKSIDE WOMEN'S            §
HEALTH CENTER AND AUSTIN'S        §
WOMEN'S HEALTH CENTER, AND        §
ROBIN WALLACE, M.D., M.A.S.,      §
                PLAINTIFFS,       §
                                  §
V.                                §     CAUSE NO. A-20-CV-323-LY
                                  §
GREG ABBOTT, GOVERNOR OF          §
TEXAS, KEN PAXTON, ATTORNEY       §
GENERAL OF TEXAS, PHIL WILSON     §
ACTING EXECUTIVE                  §
COMMISSIONER OF THE TEXAS         §
HEALTH AND HUMAN SERVICES         §
COMMISSION, STEPHEN BR1NT         §
CARLTON, EXECUTIVE DIRECTOR       §
OF THE TEXAS MEDICAL BOARD,       §
KATHERINE A. THOMAS,              §
EXECUTIVE DIRECTOR OF THE         §
TEXAS BOARD OF NURSING, EACH      §
IN THEIR OFFICIAL CAPACITY, AND   §
MARGARET MOORE, DISTRICT          §
ATTORNEY FOR TRAVIS COUNTY,       §
JOE GONZALES, CRIMINAL            §
DISTRICT ATTORNEY FOR BEXAR       §
COUNTY, JAIME ESPARZA, DISTRICT   §
ATTORNEY FOR EL PASO COUNTY,      §
JOHN CREUZOT, DISTRICT            §
          Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 2 of 16




 ATTORNEY FOR DALLAS COUNTY,
 SHAREN WILSON, CRIMINAL
 DISTRICT ATTORNEY TARRANT
 COUNTY, RICARDO RODRIGUEZ, JR.,
 CRIMINAL DISTRICT ATTORNEY
 FOR HIDALGO COUNTY, BARRY
 JOHNSON, CRIMINAL DISTRICT
 ATTORNEY FOR MCLENNAN
 COUNTY, KIM OGG, CRIMINAL
 DISTRICT ATTORNEY FOR HARRIS
 COUNTY, AND BRIAN MIDDLETON
 CRIMINAL DISTRICT ATTORNEY
 FOR FORT BEND COUNTY, EACH IN
 THEIR OFFICIAL CAPACITY,
                  DEFENDANTS.

                  ORDER GRANTING PLAINTIFFS' SECOND MOTION
                     FOR A TEMPORARY RESTRAINING ORDER

       Before the court is Plaintiffs' Second Motion for a Temporary Restraining Order and

Memorandum in Support (Dkt. #56). Having considered the motion, the evidence in the record, the

legal arguments made by all parties to date, and the opinion, order, and writ of mandamus issued by

the United States Court of Appeals for the Fifth Circuit April 7, 2020, In re Abbott, No. 20-50264

2020 WL 1685929 (5th Cir. April 7, 2020), the court again considers whether Plaintiffs are entitled

to temporary relief limiting the scope of Executive Order GA-09 issued by the governor of Texas on

March 22, 2020.

       Accompanying Plaintiffs' motion are proposed findings of fact and conclusions of law. The

proposed findings and conclusions carefully and painstakingly track the evidence before the court

regarding both of Plaintiffs' motions for temporary relief and the applicable law. The court has

reviewed and considered these proposed findings and conclusions and determined that they are, in




                                                2
            Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 3 of 16



substantial part, accurate and in concurrence with court's own review of the evidence and the law.

The court will, therefore, adopt the bulk of the proposed findings and conclusions as its own.

       The court makes the following findings of fact:

       1.   On March 13, 2020, the United States declared a state of emergency and the State of Texas

declared a state of disaster related to the COVID-1 9 pandemic. See Proclamation by the Governor

of the State of Texas (Mar. 13, 2020);1 Proclamation No. 9994, 85 Fed. Reg. 15,337, 2020 WL

1272563 (Mar. 13, 2020).

       2. On March 22, 2020, the governor issued an executive order barring "all surgeries and

procedures that are not immediately medically necessary to correct a serious medical condition of,

or to preserve the life of, a patient who without immediate performance of the surgery or procedure

would be at risk for serious adverse medical consequences or death, as determined by the patient's

physician." Executive Order GA-09, "Relating to hospital capacity during the COVID- 19 disaster"

(March 22, 2020) ("Executive Order") at 3 2 The Executive Order further states that procedures that,

"if performed in accordance with the commonly accepted standard of clinical practice, would not

deplete the hospital capacity or the personal protective equipment needed to cope with the COVID- 19

disaster" are exempt from the order. Id. The Executive Order remains in effect until 11:59 PM on

April 21, 2020, unless the governor rescinds or modifies it. Id.

       3. Federal officials and medical professionals expect the pandemic to last well beyond April

21,2020. Schutt-Aine Dccl. ¶ 40. This court likewise expects the pandemic to last beyond April21.


        Available at https://gov.texas.gov/uploads/files/press/DISASTER_covid 1 9_disaster_
proclamation_IMAGE_03- 13 -2020.pdf.

         Available at https://gov.texas.gov/uploads/files/press/EO-GA_09_COVID 1 9_hospital_
capacity_IMAGE_03-22-2020.pdf.

                                                   3
             Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 4 of 16



The current shortage of personal protective equipment ("PPE") is expected to continue for the next

three to four months. Sharfstein Deci. ¶ 13.

           4. Failure to comply with the Executive Order is a criminal offense punishable by a fine   of

up to $1,000, confinement injail for up to 180 days, or both. Executive Order at 3 (citing Tex. Gov't

Code   §   418.173). Violation of the Executive Order may also give rise to disciplinary action against

licensed health-care providers by the Texas Health and Human Services Commission, the Texas

Medical Board, and the Texas Board of Nursing.          See   25 Tex. Admin. Code     §    139.32(b)(6),

135.24(a)(1)(F); 22 Tex. Admin. Code       §   185.17(1 1); Tex. 0cc. Code Ann.   §   164.051(a)(2)(B),

(a)(6); 301.452(b)(3), (B)(10).

           5. On March 23, 2020, the Texas Attorney General issued a press release titled "Health Care

Professionals and Facilities, Including Abortion Providers, Must Immediately Stop All Medically

Unnecessary Surgeries and Procedures to Preserve Resources to Fight Covid-19 Pandemic." The

press release states that providing any abortion care (other than for an immediate medical emergency)

would violate the Executive Order and warned that "[t]hose who violate the governor's order will be

met with the full force of the law."

           6. On March 24, 2020, the Texas Medical Board ("Medical Board") adopted an emergency

rule ("Emergency Rule") to enforce the Executive Order. Under pre-existing law, the Medical Board

can temporarily suspend or restrict a physician's license   if the physician's "continuation in practice

would constitute a continuing threat to the public welfare." 22 Tex. Admin. Code      §   187.57(b). The

Emergency Rule expands this basis for discipline to include "performance of a non-urgent elective

surgery or procedure" and incorporates the terms of the Executive Order, requiring all licensed health-




                                                    4
          Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 5 of 16



care professionals to postpone all surgeries and procedures that are not immediately necessary. 22

Tex. Admin. Code § 187.57 (emergency regulation adopted Mar. 23, 2020).

        7. On   March 29, 2020, the Medical Board published updated guidance regarding the

scheduling of elective surgeries and procedures in light of the Executive Order. Tex. Med. Bd.,

Updated Texas Medical Board [] Frequently Asked Questions (FAQs) Regarding Non-Urgent

Elective Surgeries and Procedures During Texas Disaster Declaration for COVID- 19 Pandemic (Mar.

29, 2020) ("Medical Board Guidance").4 The Medical Board explained that postponing non-urgent

elective cases would preserve PPE, ventilator availability, and [intensive-care-unit] beds." It defined

"urgent or elective urgent" procedures as those where "there is a risk of patient deterioration or

disease progression likely to occur if the procedure is not undertaken or is significantly delayed." The

Medical Board noted that "the prohibition does not apply to office-based visits without surgeries or

procedures." Further, the Medical Board explained that "[a] 'procedure' does not include physical

examinations, non-invasive diagnostic tests, the performing of lab tests, or obtaining specimens to

perform laboratory tests."

       8. The   attorney general's interpretation of the Executive Order, which has been adopted by

the State Defendants,5 creates a credible threat of enforcement against Plaintiffs and their agents for

the provision of any abortion. This has had a profound chilling effect on the provision of abortion



         Available at https://tinyurl.comlv4pz99u.
       ' Available at
                      http://www.tmb.state.tx.us/idl/59C97062-84FA-BB86-9 1 BF-F922 1 E4DEF 17.

         Defendants Greg Abbott, Governor of Texas, Ken Paxton, Attorney General of Texas, Phil
Wilson, Acting Executive Commissioner of the Texas Health and Human Services Commission,
Stephen Brint Carlton, Executive Director of the Texas Medical Board, Katherine A. Thomas,
Executive Director of the Texas Board of Nursing, each in their official capacity, are referred to as
"State Defendants."

                                                   5
          Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 6 of 16



care in Texas. Plaintiffs and their agents have ceased providing nearly all abortion care as a result.

Barraza Decl. ¶ 15; Dewitt-Dick Decl. ¶ 8; Ferrigno Deci. ¶IJ 25-28; Hagstrom MillerJ 26-28; Klier

Deci. ¶ 17; Lambrecht Decl. ¶J 18-20; Schutt-Aine ¶IJ 32-34; Wallace Deci. ¶ 9.

       9. Plaintiffs use two methods   of providing an abortion: medication abortion and procedural

abortion. Schutt-Aine Deci. ¶ 12.

        10. Medication abortion is not a surgery or procedure. It involves the patient ingesting a

combination of two pills: mifepristone and misoprostol. Schutt-Aine Deci. ¶ 13. The patient takes

the mifepristone in the health center and then, typically 24 to 48 hours later, takes the misoprostol at

a location of their choosing, most often at their home, after which they expel the contents of the

pregnancy in a maimer similar to a miscarriage. Schutt-Aine Deci. ¶ 13. Texas law restricts this

method to the first 10 weeks of pregnancy as measured from the first day of a pregnant woman's last

menstrual period ("LMP"). Tex. Health & Safety Code         §   171.063. Plaintiffs provide medication

abortion up to the 10-week limit.

        11. Despite sometimes being referred to as "surgical abortion," procedural abortion is not what

is commonly understood to be "surgery"; it involves no incision, no need for general anesthesia, and

no requirement of a sterile field. Schutt-Aine Deci. ¶ 16. Early in pregnancy, procedural abortions

are performed using a technique called aspiration, in which a clinician uses gentle suction from a

narrow, flexible tube to empty the contents ofthe patient's uterus. Schutt-Aine Dccl. ¶ 16. Beginning

around 15 weeks LMP, the clinician generally must use instruments to complete the procedure, a

technique called dilation and evacuation ("D&E"). Later in the second trimester of pregnancy, the

clinician may begin cervical dilation the day before the procedure itself, resulting in a two-day

procedure. Schutt-Aine Decl. ¶ 16. Plaintiffs provide procedural abortion in both the first and second
            Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 7 of 16



trimester. Procedural abortions may not be performed in an abortion clinic after 18 weeks LMP. Tex.

Health & Safety Code 171.004. At that point, outpatient procedural abortions may only be performed

at an ambulatory surgery center ("ASC"), Id., but there are no ASCs that provide abortion care outside

of Texas's four largest metropolitan areas, Whole Woman 's Health v. Hellerstedt, 136         S. Ct. 2292,

2316 (2016).

          12. Absent exceptional circumstances, Texas law prohibits abortion care altogether after 22

weeks LMP. See Tex. Health & Safety Code         §   171.044.

          13. Abortion patients rarely require hospitalization. Ferrigno Dccl. ¶ 14; Hagstrom Miller

Decl. ¶ 17; Schutt-Aine Dccl. ¶ 12; Whole Woman's Health, 136 S. Ct. at 2311.

          14. Although some medication abortions require a follow-up aspiration procedure, the number

of those cases is exceedingly small and can generally be handled in an outpatient setting. Levison

Deci. ¶ 9; Schutt-Aine Dccl. ¶ 12.

         15. Providing medication abortion does not require the use      of any PPE. Barraza Deci. ¶ 7;

Dewitt-Dick Dccl. ¶ 19; Ferrigno Dccl. ¶ 10; Hagstrom Miller Dccl. ¶ 13; Lambrecht Dccl. ¶ 12; Klier

Dccl. ¶ 11; Schutt-Aine Dccl. ¶ 25; Wallace Dccl. ¶ 12.

         16. Texas law requires an in-person consultation between patient and provider, which must

include an ultrasound examination, before every abortion.             See Tex. Health & Safety Code

§   171.01 2(a)(4), (b). For patients who reside within 100 miles   of the facility where the abortion will

be performed, the consultation must occur at least 24 hours prior to the abortion procedure. See Id.

According to the Medical Board, "non-invasive diagnostic tests" such as ultrasounds are not

procedures, and the prohibition contained in the Executive Order "does not apply to office-based

visits without surgery or procedures."      Medical Board Guidance. In any event, pre-procedure


                                                     7
            Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 8 of 16



ultrasound examinations require minimal PPE. Use of PPE is not required at all for abdominal

ultrasound examinations. Ferrigno Dccl. ¶ 11; Hagstrom Miller Decl. ¶ 14; Macones Deci. ¶ 14. For

vaginal ultrasound examinations, doctors or ultrasound technicians typically wear only non-sterile

gloves that are discarded after each scan. Ferrigno Dccl. ¶ 11; Hagstrom Miller Decl. ¶ 14; Macones

Dccl. ¶ 14. When laboratory testing is required, technicians likewise utilize only non-sterile gloves.

Hagstrom Miller Deci. ¶ 14.

        17. For procedural abortion, providers may use some or all      of the following PPE items,

depending on the circumstances: gloves, a surgical mask, disposable protective eyewear, disposable

or washable gowns, hair covers, and shoe covers. Barraza Dccl. ¶ 7; Dewitt-Dick Dccl. ¶ 19; Ferrigno

Dccl. ¶J 10, 12; Hagstrom Miller Dccl. ¶J 13, 15; Klier Dccl. ¶ 11; Lambrecht Dccl. ¶ 12; Schutt-

Aine Dccl. ¶ 25; Wallace Dccl. ¶ 12.

       18. Following a procedural abortion, the tissue removed from a       patient is examined in a

pathology laboratory. Ferrigno Dccl. ¶ 12; Hagstrom Miller ¶ 15. This task is typically performed by

a single staff member who utilizes one washable gown per shift, either one disposable face shield per

shift or one set of reusable goggles, one set of disposable shoe covers per shift, one disposable hair

cap per shift, and one or more sets of non-sterile gloves. Hagstrom Miller ¶ 15. According to the

Medical Board, "the performing of lab tests" is not subject to the Executive Order. Medical Board

Guidance;   see also   Tex. Med. Ass'n, TMB Releases Emergency Rules: Non-Urgent Surgeries and

Procedures, at 3, 6 (Mar. 29,   2020).6




       6
           Available   at
https://www.texmed.org/uploadedFiles/Current/20 1 6_Public_Healthllnfectious_Diseases/Emerg
ency%2Orule%2Oguidance%20-%203 .25%20Update.pdf.

                                                  8
          Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 9 of 16



       19. Abortion providers generally do not use N95 masks. Only one physician associated with

Plaintiffs has used an N95 mask since the beginning of the COVID- 19 pandemic, and that physician

has been reusing the same mask over and over. Barraza Decl. ¶ 8; Ferrigno Dccl. ¶ 13; Hagstrom

Miller Decl. ¶ 16; Klier Deci. ¶ 6; Lambrecht Decl. ¶ 12; Schutt-Aine Dccl. ¶ 27.

       20. Pregnant women prevented from accessing abortion will still require medical care. Chang

Deci. ¶ 8; Levison Decl. ¶ 8; Macones Dccl. ¶ 10. Consistent with recommendations from the

American College of Obstetricians and Gynecologists ("ACOG") and other medical authorities for

providing obstetrical care during the C OVID- 19 pandemic, obstetricians are generally having two in-

person visits with pregnant patients during the first-trimester and more frequent in-person visits

during later trimesters. Chang Dccl. ¶ 11; Levison Decl. ¶ 19; Macones Dccl.     ¶IJ   9-10; Wood Dccl.

¶ 11. High-risk patients, including those with diabetes or high blood pressure, must have more

frequent in-person visits. Chang Dccl. ¶ 10; Levison Dccl. ¶ 14; Macones Dccl. ¶IJ 7, 10; Wood Dccl.

¶J 11-12. Urine specimens are generally collected and tested at each in-person visit, and blood is

sometimes collected and tested also. Chang Dccl. ¶ 12; Levison Dccl. ¶ 13; Macones Dccl. ¶ 11;

Wood Dccl. ¶ 11. Additionally, obstetricians are generally performing at least one ultrasound during

the first trimester and another one at 20 weeks LMP. Chang Dccl.     ¶IJ   11-12; Macones Dccl. ¶ 12;

Wood Dccl. ¶ 14. High-risk patients will require more frequent ultrasounds. Macones Dccl. ¶ 12;

Wood Dccl. ¶ 14.

       21. Because individuals with ongoing pregnancies require more in-person healthcare,

including lab tests and ultrasounds, at each stage of pregnancy than individuals who have previability

abortions, delaying access to abortion will not conserve PPE. Levison Dccl. ¶IJ 12-14; Macones Dccl.

¶ 20; Schutt-Aine Dccl. ¶ 26.
              Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 10 of 16



         22. Individuals with ongoing pregnancies are more likely to seek treatment in a hospitalfor

a variety of conditionsthan individuals who have pre-viability abortions. Therefore, delaying

access to abortion will not conserve hospital resources. Levison Deci.       ¶IJ   8-11; Macones Decl. ¶ 19;

Schutt-Aine Decl. ¶ 26; Whole Woman 's Health, 136 S. Ct. at 2311.

         23. Individuals who are delayed past the legal limit for abortion will have to deliver babies.

Delivery generally takes place in a hospital and requires extensive use of PPE. Thus, requiring

patients to carry unwanted pregnancies to term will not conserve PPE or hospital resources. Chang

Deci.   ¶IJ   16-17; Levison Deci.   ¶IJ   9, 15-17; Macones Deci. ¶ 18; Schutt-Aine Decl. ¶ 26.

         24. Physicians are continuing to provide obstetrical and gynecological procedures comparable

to abortion in PPE use or time-sensitivity, based on their professional medical judgment. See Chang

Decl. ¶ 24; Levison Deci. ¶ 18.

         25. The inability to obtain abortion care in Texas as a result of the Executive Order is causing

individuals with unwanted pregnancies who have the ability to travel to go to other states to obtain

abortions. The record shows that these individuals are traveling by both car and airplane to places

as far away as Colorado and Georgia. Doe Decl. ¶J 15-22; Johnson Decl. ¶ 8-10; Nguyen Dccl. ¶

17; Ward Dccl. ¶J 12-14. This long-distance travel increases an            individual's risk of contracting

COVID- 19. Bassett Decl. ¶IJ 7-8; Schutt-Aine Dccl. ¶ 37; Sharfstein Dccl. ¶ 10; Doe Decl. ¶ 18. The

record shows that patients traveling to other states for abortion care include patients seeking

medication abortion. Doe Decl. ¶J 9, 19-22.

          26. Plaintiffs have turned away hundreds of patients seeking abortion care, and will turn away

hundreds more, absent entry of a temporary restraining order. Barraza Decl.            ¶IJ   6, 15; Dewitt-Dick




                                                        III]
          Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 11 of 16



Deci. ¶ 8; Ferrigno Deci. ¶IJ 26-28; Hagstrom Miller Deci. ¶J 27-28; Johnson Decl. ¶ 4; Klier Decl.

¶ 17; Lambrecht Decl.     ¶J   18-20; Nguyen Dccl. ¶ 8; Schutt-Aine Dccl. ¶IJ 33-34; Wallace Dccl. ¶ 9.

         27. There will be significant pent-up need for abortion care when the Executive Order expires.

It will take Plaintiffs weeks to resolve the resulting backlog    of patients, meaning that a significant

number of patients will face additional delays in accessing abortion even after the Executive Order's

now month-long duration expires. Ferrigno Dccl. ¶ 29; Hagstrom Miller Dccl. ¶ 29; Johnson Dccl.

¶ 12; Nguyen Dccl. ¶ 23.

         28. Patients delayed past 10 weeks LMP are no longer eligible for a medication abortion in

Texas.   See   Tex. Health & Safety Code    §   171.063(a)(2). Patients delayed past 14 to 16 weeks LMP

are no longer eligible for an aspiration abortion, and must instead have a D&E, which is a lengthier

and more complex procedure. Ferrigno Dccl. ¶ 35; Hagstrom Miller Dccl. ¶ 34; Lambrecht Dccl. ¶

18; Schutt-Aine Deci. ¶J 16, 39. Patients who are delayed past 18 weeks LMP are no longer eligible

for an abortion at an abortion clinic in Texas and must obtain care from an ASC.       See   Tex. Health &

Safety Code     §   171.004. Patients delayed past 22 weeks LMP are no longer eligible to obtain an

abortion in Texas at all, absent exceptional circumstances.    See Tex. Health &   Safety Code   §   171.044.

Declarations in the record demonstrate that some patients have already exceeded the gestational age

limit to obtain an abortion in Texas while the Executive Order has been in place. Hagstrom Miller

Dccl. ¶ 27; Johnson Dccl. ¶ 10; Nguyen Dccl. ¶J 7-8, 11; Ward Dccl. ¶J 12-13, 16.

         29. The health risks associated with both pregnancy and abortion increase with gestational age.

Dewitt-Dick Dccl. ¶ 22; Ferrigno Dccl. ¶ 36; I-Iagstrom Miller Dccl. ¶ 35; Schutt-Aine Dccl. ¶ 22;

Macones Dccl. ¶ 8. As ACOG and other well-respected medical professional organizations have

observed, specifically in relation to the COVID- 19 pandemic, abortion "is an essential component of


                                                      11
         Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 12 of 16



comprehensive health care" and "a time-sensitive service for which a delay of several weeks, or in

some cases days, may increase the risks [to patients] or potentially make it completely inaccessible."

ACOG et al., Joint Statement on Abortion Access During the COVID-19 Outbreak (Mar. 18, 2020);

Schutt-Aine Decl. ¶ 22; Sharfstein Decl. ¶ 8.

       30. In addition to increasing health risks, delayed access to abortion imposes financial and

emotional costs on people with unwanted pregnancies. The cost of an abortion increases with

gestational age. Dewitt-Dick Decl. ¶ 22; Ferrigno Deci. ¶ 36; Hagstrom Miller Decl. ¶ 35; Schutt-

Aine Deci. ¶ 39. Women with ongoing pregnancies must cope with the physical symptoms of

pregnancy, which often include morning sickness and weight gain; must struggle to conceal their

pregnancies from abusive partners or family members; and must deal with the stress and anxiety of

not knowing whenor ifthey will be able to obtain an abortion. Connor Deci. ¶ 11; Ferrigno Deci.

¶ 34; Hagstrom Miller Decl. ¶ 33; Nguyen Decl. ¶J 10-14; Northcutt Deci. ¶115-6; Ward Deci. ¶IJ 16-

17.

       31. The court incorporates by reference the findings    of fact contained in the court's March 30,

2020 Order Granting Plaintiffs' Request for Temporary Restraining Order. Planned Parenthood

Center for Choice v. Abbott, 1 :20-CV-323-LY (W.D. Tex. Mar. 30, 2020).

       The court makes the following conclusions of law:

        1.   Plaintiffs have standing to bring their claim and ajusticiable controversy exists. See In re

Abbott, No. 20-50264, slip op. at 8 n.17, 2020 WL 1685929 (5th Cir. Apr. 7, 2020). For purposes

of sovereign immunity, the governor and attorney general likely have "some connection with the


         Available at
https://www.acog.org/news/news-releases/2020/03/j oint-statement-on-abortionaccess-during-the-
covid- 19-outbreak.

                                                    12
          Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 13 of 16



the governor, Executive Order at 3, consistent with the governor's statutory authority, Tex. Gov't

Code Ann.    §   418.012. Similarly, the attorney general has the authority to prosecute Plaintiffs and

their agents, at the request of local prosecutors, for alleged violations of the Executive Order, Tex.

Gov't Code Ann. § 402.028(a), and he has publicly threatened enforcement against abortion providers

in particular.

        2. Plaintiffs are entitled to the requested temporary restraining order. In particular, the court

concludes that Plaintiffs are likely to succeed on the merits of their substantive due-process claim

because, based on the court's findings of fact, it is beyond question that the Executive Order's

burdens outweigh the order's benefits as applied to Plaintiffs' provision of(1) medication abortion;

and (2) procedural abortion where, in the treating physician's medical judgment, the patient would

otherwise be denied access to abortion entirely because (a) the patient's pregnancy would reach 22

weeks LMP by April 21, 2020; or (b) the patient's pregnancy would reach 18 weeks LMP by April

21, 2020, thus requiring abortion care at an ASC and, in the judgment of the treating physician, the

patient is unlikely to be able to obtain an abortion at an ASC before the patient's pregnancy reaches

the 22-week cutoff. The court therefore concludes that application of the Executive Order to these

categories of abortion care violates the standards set forth in both Planned Parenthood of

Southeastern Pennsylvania       v.   Casey, 505 U.S. 833 (1992), and Jacobson     v.   Commonwealth of

Massachusetts, 197 U.S. 11(1905).

        To women in these categories, the Executive Order is an absolute ban on abortion. When a

temporary delay reaches 22 weeks LMP, the ban is not temporary, it is absolute. A ban within a

limited period becomes a total ban when that period expires. As a minimum, this is an undue burden

on a woman's right to a previability abortion.


                                                    13
              Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 14 of 16



limited period becomes a total ban when that period expires. As a minimum, this is an undue burden

on a woman's right to a previability abortion.

         3. Plaintiffs and their patients will suffer irreparable harm in the absence   of a temporary

restraining order; the balance of equities favors Plaintiffs; and entry of a temporary restraining order

serves the public interest. In particular, the record demonstrates that entry of a temporary restraining

order to restore abortion access would serve the State's interest in public health. See, e.g., Bassett

Deci.   ¶IJ   6-8; Levison Deci. ¶J 20-23; Sharfstein Dccl. ¶J 9-12.

         4. The court incorporates by reference the conclusions   of law contained in the court's March

30, 2020 Order Granting Plaintiffs' Request for Temporary Restraining Order. Planned Parenthood

Center of Choice, No. 1 :20-CV-323-LY (W.D. Tex. Mar. 30, 2020).

         Therefore,

         IT IS ORDERED that Plaintiffs' Second Motion for Temporary Restraining Order (Dkt.

#56), filed April 8, 2020, is GRANTED.

          IT IS FURTHER ORDERED that Defendants and their employees, agents, successors, and

all others acting in concert or participating with them are TEMPORARILY RESTRAINED from

enforcing Executive Order GA-09, "Relating to hospital capacity during the COVID- 19 disaster," and

the Texas Medical Board's emergency amendment to Title 22 Texas Administrative Code section

187.57, as a categorical ban on all abortions provided by Plaintiffs.

          IT IS FURTHER ORDERED that Defendants and their employees, agents, successors, and

all others acting in concert or participating with them, are TEMPORARILY RESTRAINED from

enforcing Executive Order GA-09 and the Emergency Rule against Plaintiffs or agents of Plaintiffs

who provide medication abortions.


                                                     14
         Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 15 of 16



       IT IS FURTHER ORDERED that Defendants and their employees, agents, successors, and

all others acting in concert or participating with them, are TEMPORARILY RESTRAINED from

enforcing Executive Order GA-09 and the Emergency Rule against Plaintiffs or agents of Plaintiffs

who provide a procedural abortion to any patient who, based on the treating physician's medical

judgment, would be more than 18 weeks LMP on April 22, 2020, and likely unable to reach an

ambulatory surgical center in Texas or to obtain abortion care.

       IT IS FURTHER ORDERED that Defendants and their employees, agents, successors, and

all others acting in concert or participating with them, are TEMPORARILY RESTRAINED from

enforcing Executive Order GA-09 and the Emergency Rule against Plaintiffs or agents of Plaintiffs

who provide a procedural abortion to any patient who, based on the treating physician's medical

judgment, would be past the legal limit for an abortion in Texas-22 weeks LMPon April 22,2020.

       IT IS FURTHER ORDERED that this Temporary Restraining Order shall expire on April

19, 2020, at                             -.   This order may be extended for good cause, pursuant to

Federal Rule of Civil Procedure 65.

       Pursuant to an Agreed Stipulation for Non-Enforcement Pending Final Resolution, Attorneys

Fees and Costs filed March 28, 2020 (Clerk's Dkt. #25) this order does not apply to Defendant Brian

Middleton, Criminal District Attorney for Fort Bend County.

       Plaintiffs shall not be required to post a bond.   See Kaepa,   Inc.   v.   Achilles Corp.,   76 F.3d

624, 628 (5th Cir. 1996).




                                                   15
         Case 1:20-cv-00323-LY Document 63 Filed 04/09/20 Page 16 of 16



       This court's April 8, 2020 Order (Dkt. #58) is not affected by this order, and the parties shall

continue to comply with the April 8 order.

       SIGNED this               day of April, 2020 at




                                              ZDISTcTmDGE
                                                       ED STA




                                                  16
